DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments were received on 11/18/20. Claims 1-3, 13 are amended. 
 The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.

Claims Analysis
Regarding the 35 U.S.C 102 rejection below on claim 1, the recitation that “a solid state lithium ion electrolyte” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self- contained description of the structure not depending for completeness upon the introductory clause. Kropa v. Robie, 88 USPQ 478 (CCPA 1951.). 

Claim Rejections - 35 USC § 112

The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claim 2 is withdrawn.

Claim Rejections - 35 USC § 102
The rejection under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Iizuka, on claims 1 is withdrawn because the Applicant amended the claims.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 13 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Chen (US Publication 2019/0348705)
Regarding claim 1, the Chen reference discloses an anode, cathode and a solid state lithium ion electrolyte (abstract) located between the anode and the cathode wherein the solid state lithium ion electrode is at least one material selected from Li3BN2 (P78).
Claim Rejections - 35 USC § 102/103
The rejection under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iizuka, on claims 2 and 3 are withdrawn because the Applicants amended the claims.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen (US Publication 2019/0348705).
Regarding claim 2, the Chen reference discloses an anode, cathode and a solid state lithium ion electrolyte located between the anode and the cathode wherein the solid state lithium ion electrode is at least a crystalline material (P116) selected from Li3BN2, however, the Chen  reference is silent in disclosing the a lithium ion (Li) conductivity of the material is from 10-6 tol0 mS/cm at 300K, an activation energy is from 0.20 to 1.20 eV and 34the solid state electrolyte comprises a crystal lattice structure having an anti-fluorite type A2X unit cell, however, it is the position of the Examiner that such properties are inherent, given that both the Cheni reference and the present application utilize similar or the same materials. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or MPEP2112.01 I
Regarding claim 3, the Chen reference discloses the claimed invention above and further incorporated herein. The Chena reference is silent in disclosing the material has an X-ray Diffraction analysis (XRD) comprises the properties of the Table in claim 1, however, it is the position of the Examiner that such properties are inherent, given that both the Chen reference and the present application utilize similar or the same materials. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. In re Robertson, 49 USPQ2d 1949 (1999). Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP2112.01 I

Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Zhamu (US Publication 2017/0194663) in view of Halalay et al. (US Publication 2013/0052509) in further view of Iizuka (US Publication 2003/0170161), on claim 13 are withdrawn because the Applicant amended the claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725